Abatement Order filed February 2, 2021




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00746-CV

                    IN RE THE COMMITMENT OF M.G.

                      On Appeal from Probate Court No. 3
                             Harris County, Texas
                       Trial Court Cause No. 531010003


                             ABATEMENT ORDER

      This is an appeal from an order requiring court-ordered mental health services
under chapter 574 of the Health and Safety Code. See Tex. Health & Safety Code
§ 574.070. An appeal under this section takes preference over all other cases. Id.
§ 574.070(e).

      A person for whom court-ordered mental health services are sought is entitled
to appointment of counsel. Id. § 574.003. That right includes counsel on appeal. “In
mental health proceedings, as in this cause, the State undertakes to act in parens
patriae, thereby imposing on the State a duty to accord due process, which
necessarily includes the duty to ensure that a person subjected to these proceedings
is afforded the opportunity of legal counsel at every step therein.” State for Best
Interest and Protection of Ortiz, (Tex. App.—Amarillo 1982, no writ) (en banc) (per
curiam). Appellant is represented on appeal by appointed counsel, Angela Phea.

      Appellant’s brief was due January 4, 2021 but not filed. On January 12, 2021,
we issued an order directing Phea to file appellant’s brief by January 22, 2021. We
cautioned that if the brief was not filed by that date, the court may require
appointment of new counsel due to the failure to timely file appellant’s brief. No
brief has been filed.

      Accordingly, we order the judge of Probate Court No. 3 to immediately
conduct a hearing to determine (1) the reason for the failure to file a brief;
(2) whether M.G. desires to continue this appeal; and (3) if M.G. desires to continue
the appeal, a date certain when her brief will be filed. The judge shall appoint new
appellate counsel for M.G. if necessary. The judge shall see that a record of the
hearing is made and order the court reporter to forward a record of the hearing to
this court. The judge shall make findings of fact and conclusions of law and order
the trial court to forward a supplemental clerk’s record containing the findings and
conclusions. The transcribed record of the hearing, and supplemental clerk’s record
shall be filed with the clerk of this court on or before March 4, 2021.

                                  PER CURIAM

Panel consists of Justices Wise, Hassan, and Wilson.




                                          2